                      IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF ALASKA


MARVIN ROBERTS,

                         Plaintiff,                Case No. 4:17-cv-00034-SLG

                 v.                                CONSOLIDATED

CITY OF FAIRBANKS, et al.,

                         Defendants.


EUGENE VENT, et al.,

                         Plaintiffs,               Case No. 4:17-cv-00035-SLG

                 v.

CITY OF FAIRBANKS, et al.,

                         Defendants.


                         ORDER RE OUTSTANDING MOTIONS

         Before the Court at Docket 110 is Defendants’ Motion to Establish Waiver

of Privilege/Confidentiality.1         Plaintiffs responded at Docket 117, to which

Defendants replied at Docket 119.2             Also before the Court at Docket 114 is

Plaintiffs’ Motion to Re-designate Counterclaim, Require Amendment, or Strike

Defense. Defendants responded at Docket 124, to which Plaintiffs replied at



1
 Defendants are the City of Fairbanks, James Geier, Clifford Aaron Ring, Chris Nolan, Dave
Kendrick, Doe Officers 1–10, and Doe Supervisors 1–10.
2
    Plaintiffs are Marvin Roberts, Eugene Vent, George Frese, and Kevin Pease.




          Case 4:17-cv-00034-SLG Document 126 Filed 08/31/21 Page 1 of 19
Docket 125. Oral argument was not requested and was not necessary to the

Court’s determination.

                                      BACKGROUND

         The factual allegations of this case have been set forth in detail in the Court’s

July 19, 2021 order and are included here only as necessary.3 On July 19, 2021,

the Court granted Defendants’ motion to bifurcate the issue of the enforceability of

the release-dismissal agreements and stay the remainder of the case.4 Also on

July 19, 2021, Defendants moved for an order “establishing that Plaintiffs have

waived attorney-client privilege and work product protections with their post-

conviction relief counsel . . . and that information about the mediation . . . is relevant

and discoverable.”5 On July 29, 2021, the parties submitted a proposed discovery

plan that provided that “[u]pon resolution of the pending motion regarding attorney-

client privilege and receipt of responses to initial written discovery and subpoenas,

the parties will schedule depositions.”6 On August 2, 2021, Plaintiffs moved for an

order “re-designating the Counterclaim set out in Defendants’ Answer as the




3
    Docket 109 (Order).
4
    Docket 109 (Order).
5
    Docket 110 at 1–2 (Defs. Mot.).
6
 Docket 113 at 2, ¶ 3. On August 3, 2021, the Court adopted that discovery plan. See Docket
118.

Case No. 4:17-cv-00034-SLG, Roberts v. City of Fairbanks, et al. (consolidated); Case No.
4:17-cv-00035-SLG, Vent, et al. v. City of Fairbanks, et al.
Order re Outstanding Motions
Page 2 of 19
          Case 4:17-cv-00034-SLG Document 126 Filed 08/31/21 Page 2 of 19
affirmative defense of release” or “requiring the Defendants to Amend their Answer

to add the affirmative defense of the release or waive that defense.”7

                                          DISCUSSION

     I.   Waiver of Attorney-Client Privilege and Work Product Protection

          The Ninth Circuit “employs a three-pronged test to determine whether a

waiver [of attorney-client privilege] has been effected.”8            Under that test, “an

implied waiver of the attorney-client privilege occurs when (1) the party asserts the

privilege as a result of some affirmative act, such as filing suit; (2) through this

affirmative act, the asserting party puts the privileged information at issue; and (3)

allowing the privilege would deny the opposing party access to information vital to

its defense.”9

          Defendants maintain that “Plaintiffs have waived attorney-client privilege

with respect to their PCR [post-conviction relief] settlement negotiations by

disputing the voluntariness of those settlements.”10 Defendants assert that the first

prong is satisfied because Defendants “have brought suit against the City and the




7
    Docket 114 at 2 (Pltfs. Mot.).
8
    United States v. Almani, 169 F.3d 1189, 1195 (9th Cir. 1999).
9
 Home Indem. Co. v. Lane Powell Moss & Miller, 43 F.3d 1322, 1326 (9th Cir. 1995) (citing
Hearn v. Rhay, 68 F.R.D. 574, 581 (E.D. Wash. 1975)).
10
     Docket 111 at 4 (Defs. Mem. in Supp.).

Case No. 4:17-cv-00034-SLG, Roberts v. City of Fairbanks, et al. (consolidated); Case No.
4:17-cv-00035-SLG, Vent, et al. v. City of Fairbanks, et al.
Order re Outstanding Motions
Page 3 of 19
           Case 4:17-cv-00034-SLG Document 126 Filed 08/31/21 Page 3 of 19
Officer Defendants.”11           Defendants further contend that the second prong is

satisfied because “Plaintiffs have put privileged information squarely at issue by

claiming that they did not voluntarily execute the settlement agreements their

attorneys negotiated and drafted.”12 According to Defendants, by claiming that

they were not “sophisticated” parties when signing the release-dismissal

agreement and by claiming that they were not motivated “out of a concern they

might lose the PCR proceeding,” Plaintiffs have placed the advice “and the extent

to which they understood counsel’s advice” at issue.13 Regarding the third prong,

Defendants assert that “[u]nder Rumery, the advice of counsel is an explicit, and

important, element of the voluntariness analysis,” and thus “information about the

advice [Plaintiffs] received in the negotiation and execution of those agreements

is vital to the City’s and Officer Defendants’ defense of Plaintiffs’ claims.”14

          Plaintiffs respond that they “make no claim that they entered into the

release-dismissal agreement without being advised of its ‘legal implications’ or

because of faulty ‘advice provided to’ them.”15 Plaintiffs assert that “the attorneys




11
     Docket 111 at 4 (Defs. Mem. in Supp.).
12
     Docket 111 at 5 (Defs. Mem. in Supp.).
13
     Docket 111 at 5–8 (Defs. Mem. in Supp.).
14
  Docket 111 at 8–9 (Defs. Mem. in Supp.) (quoting Livingstone v. N. Belle Vernon Borough,
91 F.3d 515, 537 (3d Cir. 1996)).
15
     Docket 117 at 4 (Pltfs. Opp.).

Case No. 4:17-cv-00034-SLG, Roberts v. City of Fairbanks, et al. (consolidated); Case No.
4:17-cv-00035-SLG, Vent, et al. v. City of Fairbanks, et al.
Order re Outstanding Motions
Page 4 of 19
           Case 4:17-cv-00034-SLG Document 126 Filed 08/31/21 Page 4 of 19
could easily and fully answer [] questions” regarding the fact of representation and

whether the attorneys helped draft the agreements “without disclosing any

privileged communications.”16 Additionally, Plaintiffs contend that inquiry into their

confidence in their eventual exoneration “strays far from the core of this allegation,

which is that the ‘state prosecutors were threatening to delay the outcome of the

PCR proceedings for as long as possible.’”17 Plaintiffs add that “they have alleged

sources for this belief outside of any communications with their attorneys,” and

thus, “disclosure of all their [attorneys’] opinions and advice regarding all the issues

in the postconviction case is [not] ‘information vital to [the] defense.’”18

          In their reply, Defendants clarify that they “are not seeking an ‘open-ended,

complete abrogation of [Plaintiffs’] right to attorney-client confidentiality,’” but

rather are asserting “that Plaintiffs have waived attorney-client privilege and

attorney-work-product privilege only with their PCR counsel, and only regarding

the negotiation and execution of their settlement agreements.”19                    Defendants

assert that “the actual allegations of fact in Plaintiffs’ complaint show that their

claims of involuntariness and coercion are necessarily based on beliefs that had



16
     Docket 117 at 6 (Pltfs. Opp.).
17
     Docket 117 at 7 (Pltfs. Opp.) (quoting Docket 74 at 16).
18
  Docket 117 at 7 (Pltfs. Opp.) (third alteration in original) (quoting Home Indem. Co. v. Lane
Powell, 34 F.3d at 1326).
19
     Docket 119 at 3 (Defs. Reply) (quoting Docket 117 at 2).

Case No. 4:17-cv-00034-SLG, Roberts v. City of Fairbanks, et al. (consolidated); Case No.
4:17-cv-00035-SLG, Vent, et al. v. City of Fairbanks, et al.
Order re Outstanding Motions
Page 5 of 19
           Case 4:17-cv-00034-SLG Document 126 Filed 08/31/21 Page 5 of 19
to be informed by their attorney’s advice,” and therefore “necessarily implicate their

communications with PCR counsel, especially as they relate to their prospects in

the PCR hearing, the costs and benefits of settling with the State, and the relative

pros and cons of an ‘all or nothing’ settlement involving all four men.”20

           The parties do not appear to dispute that the first factor is satisfied by

Plaintiffs having filed this suit. As for the second factor, the Court finds that

Plaintiffs have put the privileged communications between Plaintiffs and their PCR

counsel regarding the negotiation and execution of the release-dismissal

agreements at issue in this litigation.          The Court agrees with Plaintiffs that

Livingstone v. North Belle Vernon Borough, cited by Defendants, does not provide

the perfect analog for this case in that the plaintiff in Livingstone had alleged that

“she did not appreciate the release-dismissal agreement’s legal implications.”21

However, similar to Livingstone, the advice of counsel here “is an explicit, and

important, element” underlying Plaintiffs’ arguments that the agreements were

executed involuntarily under Rumery.22 For example, Plaintiffs allege that they

knew that they would succeed in the PCR proceedings.23 Whether Plaintiffs truly

believed that they would eventually succeed in their PCR proceedings would


20
     Docket 119 at 4–7 (Defs. Reply).
21
     91 F.3d at 537.
22
     Id.
23
     See Docket 40 at 34, 35, ¶¶ 150, 159 (Second Amended Complaint (“SAC”)).

Case No. 4:17-cv-00034-SLG, Roberts v. City of Fairbanks, et al. (consolidated); Case No.
4:17-cv-00035-SLG, Vent, et al. v. City of Fairbanks, et al.
Order re Outstanding Motions
Page 6 of 19
           Case 4:17-cv-00034-SLG Document 126 Filed 08/31/21 Page 6 of 19
undoubtedly be influenced by their PCR counsel’s advice; this is particularly true

because Plaintiffs have described themselves as “not sophisticated,” which would

likely increase their reliance on counsel.24 If Plaintiffs’ counsel advised that they

were likely to lose the PCR proceedings, that could potentially undermine Plaintiffs’

argument that they were coerced into signing the agreements by the threat of

“remain needlessly in prison while the prosecutors fruitlessly pursued every legal

mechanism to delay [their] release.”25 And while Plaintiffs assert that this “chain

of inferences strays far from the core of this allegation,” the Court disagrees and

finds it is a legitimate defense to explore to rebut Plaintiffs’ version of the events

and provide an alternative, non-coercive motivation of Plaintiffs.26                Plaintiffs’

allegation that they felt that they “had no choice but to sign” similarly implicates the

advice of their counsel during the bargaining process.27 Moreover, Defendants

should be able to explore whether the idea of a “package deal” of agreements

originated from Plaintiffs or their counsel, as that could undermine Plaintiffs’

allegation that they were unfairly coerced by the presentation of an “all-or-nothing

deal.”28


24
     Docket 40 at 32, 35, 37, ¶¶ 143, 162, 166 (SAC).
25
     Docket 40 at 34, ¶ 152 (SAC); see also Docket 40 at 36, ¶ 161 (SAC).
26
     Docket 117 at 7 (Pltfs. Opp.).
27
     Docket 40 at 32, 34, 36, ¶ 140, 152, 161 (SAC).
28
     Docket 119 at 6 (Defs. Reply); Docket 40 at 36, ¶ 162 (SAC).

Case No. 4:17-cv-00034-SLG, Roberts v. City of Fairbanks, et al. (consolidated); Case No.
4:17-cv-00035-SLG, Vent, et al. v. City of Fairbanks, et al.
Order re Outstanding Motions
Page 7 of 19
           Case 4:17-cv-00034-SLG Document 126 Filed 08/31/21 Page 7 of 19
          Regarding the third factor, the Court finds that the information is vital to

Defendants’ position on the enforceability of the release-dismissal agreements.

Defendants carry the burden under Rumery of establishing that the agreements

were executed voluntarily, a potentially dispositive issue. As explained above,

many of Plaintiffs’ arguments regarding the voluntariness of the release-dismissal

agreements directly implicate the advice they received from counsel. If Plaintiffs

are able to assert the privilege as to that advice, Defendants would be foreclosed

from seeking important information regarding a requisite element of their claim.

          Accordingly, the Court finds that Plaintiffs have waived their attorney-client

and work product privileges with regard to the negotiation and execution of the

release-dismissal agreements involving their PCR counsel.

 II.      Testimony of Judge Steinkruger

          Defendants also seek to depose retired Judge Niesje Steinkruger, who

facilitated the mediation that produced the final settlement agreements.29

According to Defendants, “Judge Steinkruger is uniquely positioned as the only

neutral percipient witness to the negotiations and circumstances under which the

settlement agreements were reached.”30 Defendants note that “the Ninth Circuit

has not recognized a federal mediation privilege” and that Alaska “state law



29
     Docket 111 at 10 (Defs. Mem. in Supp.)
30
     Docket 111 at 10 (Defs. Mem. in Supp.).

Case No. 4:17-cv-00034-SLG, Roberts v. City of Fairbanks, et al. (consolidated); Case No.
4:17-cv-00035-SLG, Vent, et al. v. City of Fairbanks, et al.
Order re Outstanding Motions
Page 8 of 19
          Case 4:17-cv-00034-SLG Document 126 Filed 08/31/21 Page 8 of 19
privileges do not apply to this action in federal court.” 31 Moreover, Defendants

assert that “Judge Steinkruger will presumably have discoverable information

about what role, if any, the City and its individual officers played in the settlement

negotiations, and about her personal observations as to the circumstances under

which the Plaintiffs executed the agreements at mediation” and “is likely [to] be an

independent, neutral witness who can verify that the State was optimistic about its

chances of success in the PCR hearing.”32 Defendants also maintain that “the

information is proportional to the needs of the case” because “enforceability of

Plaintiffs’ settlement agreements is potentially dispositive” and because the

“burden imposed on [Judge Steinkruger] and the parties would be minimal” in

comparison to “the tens of millions of dollars that Plaintiffs are seeking in damages

from the City.”33

          Plaintiffs respond that “[a]lthough there may not be a binding legal bar to

requiring a judge to testify on these matters, the Court plainly has discretion to

allow or disallow it under [Federal Rule of Civil Procedure] 26(c) and [Federal Rule

of Evidence] 403.”34 According to Plaintiffs, Defendants offer “no reason to believe



31
  Docket 111 at 11 (Defs. Mem. in Supp.) (citing Wilcox v. Arpaio, 753 F.3d 872, 877 (9th Cir.
2014); In re TFT-LCD (Flat Panel) Antitrust Litig., 835 F.3d 1155, 1158 (9th Cir. 2016)).
32
     Docket 111 at 12–13 (Defs. Mem. in Supp.).
33
     Docket 111 at 13–14 (Defs. Mem. in Supp.).
34
     Docket 117 at 9 (Pltfs. Opp.).

Case No. 4:17-cv-00034-SLG, Roberts v. City of Fairbanks, et al. (consolidated); Case No.
4:17-cv-00035-SLG, Vent, et al. v. City of Fairbanks, et al.
Order re Outstanding Motions
Page 9 of 19
           Case 4:17-cv-00034-SLG Document 126 Filed 08/31/21 Page 9 of 19
that Judge Steinkruger has unique knowledge or insight on any of the subjects it

identifies.”35 Moreover, Plaintiffs stress that “Judge Steinkruger was not only the

assigned settlement conference judge, she also was one of the judges who

presided at the Plaintiffs’ trials and ruled on their petitions for postconviction relief”

and assert that “Defendants’ desire to fish for something that might be possibly

helpful in Judge Steinkruger’s ‘observations’ regarding the settlement is not a

sufficient basis to set state/federal comity aside.”36

          In their reply, “Defendants acknowledge that it is somewhat unusual to

depose a former judge,” but stress that they are “not seeking to call Judge

Steinkruger because she was a trial judge in the state court proceedings or to

testify about Plaintiffs’ criminal trials” and instead “are seeking to depose her about

her role as a mediator.”37 Defendants also contest the applicability of Federal Rule

of Evidence 403, noting that “[i]t is not a discovery rule” and that “information within

[the] scope of discovery need not be admissible to be discoverable.”38 Moreover,

Defendants contend that Federal Rule of Civil Procedure 26(c) does not apply

because “Plaintiffs have not moved for a protective order” and because “there is




35
     Docket 117 at 9 (Pltfs. Opp.).
36
     Docket 117 at 10 (Pltfs. Opp.).
37
     Docket 119 at 7–8 (Defs. Reply).
38
     Docket 119 at 10 (Defs. Reply) (quoting Fed. R. of Civ. P. 26(b)(1)).

Case No. 4:17-cv-00034-SLG, Roberts v. City of Fairbanks, et al. (consolidated); Case No.
4:17-cv-00035-SLG, Vent, et al. v. City of Fairbanks, et al.
Order re Outstanding Motions
Page 10 of 19
          Case 4:17-cv-00034-SLG Document 126 Filed 08/31/21 Page 10 of 19
no basis to conclude a protective order is necessary to protect any party or witness

from ‘annoyance, embarrassment, oppression, or undue burden or expense.’”39

          The parties do not appear to dispute that there is no “binding legal bar” to

Judge Steinkruger’s testimony, and the Court agrees. “Under Federal Rule of

Evidence 501, federal common law generally governs claims of privilege.”40 The

Ninth Circuit has applied federal privilege law where, as here, Plaintiffs have filed

federal claims under 42 U.S.C. § 1983 and supplemental state claims, even though

“state contract law governed whether the parties had reached a settlement,”

because “the underlying action that was allegedly settled contained both federal

and state claims.”41 Therefore, even if Alaska contract law provides the rule of

decision regarding the release, federal privilege law applies.42 There is no federal

mediation privilege in the federal rules and the Ninth Circuit has not recognized a




39
     Docket 119 at 10–11 (Defs. Reply) (quoting Fed. R. Civ. P. 26(c)).
40
     Wilcox, 753 F.3d at 876.
41
     In re TFT-LCD, 835 F.3d at 1158 (citing Wilcox, 753 F.3d at 876).
42
  Specifically, Alaska Rule of Civil Procedure 100(g), which provides that “[t]he mediator shall
not testify as to any aspect of the mediation proceedings,” does not apply to this Rumery
proceeding in federal court. See In re TFT-LCD, 835 F.3d at 1158 (“Where, as here, the same
evidence relates to both federal and state law claims, we are not bound by [state] law on
privilege. Rather, federal privilege law governs.” (quoting Wilcox, 753 F.3d at 876)).

Case No. 4:17-cv-00034-SLG, Roberts v. City of Fairbanks, et al. (consolidated); Case No.
4:17-cv-00035-SLG, Vent, et al. v. City of Fairbanks, et al.
Order re Outstanding Motions
Page 11 of 19
          Case 4:17-cv-00034-SLG Document 126 Filed 08/31/21 Page 11 of 19
mediation privilege under the federal common law. This Court declines to do so

and finds that the mediator’s testimony about the mediation is not privileged.43

          Additionally, Federal Rule of Evidence 403 does not apply to preclude this

deposition, as that rule addresses the admissibility of evidence a trial, not

discoverability.44      Instead, Rule 26(b)(1) provides the applicable standard for

discoverable materials:

          Parties may obtain discovery regarding any nonprivileged matter that
          is relevant to any party’s claim or defense and proportional to the
          needs of the case, considering the importance of the issues at stake
          in the action, the amount in controversy, the parties’ relative access
          to relevant information, the parties’ resources, the importance of the
          discovery in resolving the issues, and whether the burden or expense
          of the proposed discovery outweighs its likely benefit.

Here, the information sought by Defendants from Judge Steinkruger is plainly

relevant.      Plaintiffs allege that “[t]hroughout the negotiations for the release

dismissal agreement it was understood by all parties that the State knew Plaintiffs

were innocent,” and that “Defendants conspired with the prosecuting attorney . . .

to force the Fairbanks Four to sign an unlawful release-dismissal agreement.”45

Judge Steinkruger was a neutral participant at the mediation and is likely to have



43
   See Wilcox, 753 F.3d at 877 (“We thus need not determine whether a mediation privilege
should be recognized under federal common law and, if so, the scope of such a privilege. See
id. (finding no need to ‘consider whether a federal mediation privilege exists’).”).

44See Rule of Civil Procedure 26(b)(1) (“Information within this scope of discovery need not be
admissible in evidence to be discoverable).
45
     Docket 40 at 27, 29, ¶ 118 (SAC).

Case No. 4:17-cv-00034-SLG, Roberts v. City of Fairbanks, et al. (consolidated); Case No.
4:17-cv-00035-SLG, Vent, et al. v. City of Fairbanks, et al.
Order re Outstanding Motions
Page 12 of 19
          Case 4:17-cv-00034-SLG Document 126 Filed 08/31/21 Page 12 of 19
discoverable information regarding Plaintiffs’ specific claims about the mediation

process. Moreover, the Rumery issue is potentially dispositive, Defendants were

not present at the mediation, and potentially significant sums of money are at issue

in this litigation.      As such, the information sought from Judge Steinkruger is

proportional to the needs of the case pursuant to Rule 26(b)(1).

          Plaintiffs also contend that “[t]o compel testimony from a state judge

regarding events witnessed in her official capacity ‘[] is not within the best interest

of comity amidst our dual system of jurisprudence’ and ‘is not in keeping with . . .

maintaining respect for both the state system of jurisprudence and the federal

system.’”46 But In re Tucker, which Plaintiffs cite for this proposition, involved a

state court judge testifying at a habeas petition hearing regarding the

constitutionality of a trial he presided over.47 In contrast, Defendants seek Judge

Steinkruger’s testimony regarding her facilitation of mediation proceedings, which

does not implicate the same comity concerns as she was not presiding over judicial

proceedings during the mediation. Plaintiffs’ other case, Planned Parenthood

League of Massachusetts v. Bellotti,48 is similarly inapposite because that case


46
     Docket 117 at 10 (Pltfs. Opp.) (quoting In re Tucker, 214 F. Supp. 202, 206 (W.D. Mo. 1963)).
47
  In re Tucker, 214 F. Supp. at 205–06. Tucker provides very little context or explanation of this
observation, and it appears that the federal court heard at lease some testimony from the state
court anyway. Id. at 205 (“The sheriff and prosecuting attorney testified, as also did Judge
Weightman that all of the officers in the courtroom wore coats and ties and that if they had any
weapons, which they might well have had, the same were not exposed.”).
48
     868 F.2d 459, 464 (1st Cir. 1989).

Case No. 4:17-cv-00034-SLG, Roberts v. City of Fairbanks, et al. (consolidated); Case No.
4:17-cv-00035-SLG, Vent, et al. v. City of Fairbanks, et al.
Order re Outstanding Motions
Page 13 of 19
          Case 4:17-cv-00034-SLG Document 126 Filed 08/31/21 Page 13 of 19
concerned Burford abstention, which “allows courts to decline to rule on an

essentially local issue arising out of a complicated state regulatory scheme,” which

is not relevant here.49 Moreover, the “intrusion into internal operations of the state

judiciary” in that case involved “a realistic fear . . . that plaintiffs would seek to

document their complaints by indiscriminately questioning or subpoenaing

Massachusetts judges in pursuit of useful testimony.”50 Such is not the case here,

where Defendants seek the testimony of a single former Alaska state court judge

solely as to her observations at mediation and negotiation of the settlement

agreement.

          Accordingly, the Court finds that there is no legal bar to Defendants seeking

the testimony of Judge Steinkruger with regard to the mediation and settlement

negotiations, that doing so is not violative of the principles of federalism and comity

between state and federal courts, and that the testimony satisfies the requirements

of Federal Rule of Civil Procedure 26(b)(1). As such, the testimony of Judge

Steinkruger with regard to the mediation proceedings is discoverable.

III.      Redesignation of Counterclaim

          Federal Rule of Civil Procedure 8(c)(1) provides that “[i]n responding to a

pleading, a party must affirmatively state any avoidance or affirmative defense,


49
     United States v. Morros, 268 F.3d 695, 705 (9th Cir. 2001) (internal quotation marks omitted).
50
  Planned Parenthood, 868 F.2d at 464, 466. The First Circuit also clarified that “[w]e do not
hold that all questioning of state judges is inappropriate.” Id. at 466 n.8.

Case No. 4:17-cv-00034-SLG, Roberts v. City of Fairbanks, et al. (consolidated); Case No.
4:17-cv-00035-SLG, Vent, et al. v. City of Fairbanks, et al.
Order re Outstanding Motions
Page 14 of 19
          Case 4:17-cv-00034-SLG Document 126 Filed 08/31/21 Page 14 of 19
including . . . release.” Rule 8(c)(2) provides that “[i]f a party mistakenly designates

a defense as a counterclaim, or a counterclaim as a defense, the court must, if

justice requires, treat the pleading as though it were correctly designated, and may

impose terms for doing so.”

          Plaintiffs maintain that the “Court should designate the Defendants’

counterclaim” for specific performance of the release-dismissal agreements “as an

affirmative defense and require Defendants to file an Amended Answer removing

the counterclaim and repleading their release argument as an affirmative

defense.”51 Plaintiffs contend that while “it is not clear what future advantage the

Defendants are seeking to gain by these maneuvers,” they “create a potential for

confusion” because equitable relief “precludes decision by a jury” whereas “the

Court has ruled that ‘it is possible that a disputed question of fact as to

voluntariness could require resolution by a jury.’”52 Additionally, Plaintiffs assert

that “a separate claim for enforcement of the releases does not belong in this Court

at all” because the release-dismissal agreements state that “[a]ny claims regarding

this Agreement will be brought in the Alaska Superior Court, Fourth Judicial District

at Fairbanks.”53




51
     Docket 115 at 4 (Pltfs. Mem. in Supp.).
52
     Docket 115 at 3 (Pltfs. Mem. in Supp.) (quoting Docket 109 at 11–12 (Order)).
53
     Docket 115 at 3–4 (Pltfs. Mem. in Supp.) (quoting Docket 43-3 at 7).

Case No. 4:17-cv-00034-SLG, Roberts v. City of Fairbanks, et al. (consolidated); Case No.
4:17-cv-00035-SLG, Vent, et al. v. City of Fairbanks, et al.
Order re Outstanding Motions
Page 15 of 19
          Case 4:17-cv-00034-SLG Document 126 Filed 08/31/21 Page 15 of 19
          Defendants assert that the “Ninth Circuit has recognized that a ‘motion to

enforce [a] settlement agreement essentially is an action to specifically enforce a

contract.’”54     Defendants also contend that “Plaintiffs cite no authority for the

proposition that a defendant cannot assert a counterclaim that might impact the

Court’s ultimate resolution of collateral issues, including the right to a jury on any

particular issue.”55 In any event, Defendants dispute “Plaintiffs’ implication that

seeking enforcement of the settlement agreements through an affirmative defense,

rather than a counterclaim, would change the jury question analysis” because

“[n]ot all affirmative defenses create jury questions.”56 Additionally, Defendants

assert that the counterclaim does not confuse issues of proper venue or choice of

law because “Plaintiffs have waived any venue objection by answering

Defendants’ counterclaim” and because “Defendants acknowledge that in order to

be enforced, Plaintiffs’ settlement agreements must be interpreted pursuant to, and

enforceable under, Alaska law, and must also satisfy the requirements of

Rumery.”57        Moreover, Defendants maintain that waiver is inappropriate here

because “Plaintiffs cannot possibly claim unfair surprise or prejudice on this issue,”



54
  Docket 124 at 2–3 (Defs. Opp.) (quoting Adams v. Johns-Manville Corp., 876 F.2d 702, 709
(9th Cir. 1989)).
55
     Docket 124 at 4 (Defs. Opp.).
56
     Docket 124 at 4 (Defs. Opp.).
57
     Docket 124 at 5 (Defs. Opp.).

Case No. 4:17-cv-00034-SLG, Roberts v. City of Fairbanks, et al. (consolidated); Case No.
4:17-cv-00035-SLG, Vent, et al. v. City of Fairbanks, et al.
Order re Outstanding Motions
Page 16 of 19
          Case 4:17-cv-00034-SLG Document 126 Filed 08/31/21 Page 16 of 19
which “[t]he parties have been litigating . . . since the very beginning of the case.”58

Instead, Defendants maintain that they “are entitled to” plead their case “as they

see fit.”59

          In their reply, Plaintiffs assert that Defendants do not have discretion to

plead the release-dismissal agreements as a counterclaim because Federal Rule

of Civil Procedure 8(c) contains mandatory language that requires releases to be

pleaded as a defense.60 Plaintiffs contend that a release “is specifically listed in

FRCP 8(c)(1)’s list of affirmative defenses” and “asks for no independent relief,

only release from the claims plaintiffs have brought” and is therefore “by definition,

an ‘affirmative defense’ governed by FRCP 8(c)(1).”61 Plaintiffs also suggest that

release is an affirmative defense under the law of the case, citing the Ninth Circuit’s

previous opinion in this case.62

          Rule 8(c)(2) requires a court to treat a mistakenly designated counterclaim

as an affirmative defense only “if justice requires.” Moreover, Rule 8(c)(2) provides


58
     Docket 124 at 6 (Defs. Opp.).
59
     Docket 124 at 7 (Defs. Opp.).
60
     Docket 125 at 2 (Pltfs. Reply).
61
     Docket 125 at 2–3 (Pltfs. Reply) (internal quotations omitted).
62
  Docket 125 at 4 (Pltfs. Reply) (citing Roberts v. City of Fairbanks, 947 F.3d 1191, 1206 (9th
Cir. 2020)); see Roberts, 947 F.3d at 1206 n.16 (“Generally, the burden of pleading and proving
the enforceability of a release-dismissal agreement would fall to defendants. Perry v. Merit Sys.
Prot. Bd., ––– U.S. ––––, 137 S. Ct. 1975, 1986 n.9, 198 L.Ed.2d 527 (2017) (‘In civil litigation, a
release is an affirmative defense to a plaintiff’s claim for relief, not something the plaintiff must
anticipate and negate in her pleading.’”).

Case No. 4:17-cv-00034-SLG, Roberts v. City of Fairbanks, et al. (consolidated); Case No.
4:17-cv-00035-SLG, Vent, et al. v. City of Fairbanks, et al.
Order re Outstanding Motions
Page 17 of 19
          Case 4:17-cv-00034-SLG Document 126 Filed 08/31/21 Page 17 of 19
that a court “may impose terms for doing so”; a court is not required to order an

amended answer or find a waiver for failure to do so.63 The Court finds that

regardless of whether Defendants have mistakenly designated their request for

specific performance of the release-dismissal agreements as a counter-claim

rather than an affirmative defense, Plaintiffs have not established that “justice

requires” that the Court treat it as such at this juncture.64 It is not necessary at this

preliminary stage of the litigation to decide whether voluntariness must or may be

decided by a jury; nor is the Court concerned that choice of law issues may cause

confusion at this juncture.65 Additionally, Plaintiffs have not persuaded the Court

that it should order an amended pleading pursuant to its permissive authority under

Rule 8(c)(2) or that a finding of waiver is warranted when Plaintiffs have been

aware of this issue since the outset of litigation.66 Rather than further delaying this



63
  See Resolution Trust Corp. v. Midwest Fed. Sav. Bank of Minot, 36 F.3d 785, 791–92 (9th
Cir. 1993) (treating defendant’s counterclaim as an affirmative defense despite not having been
re-pleaded as an affirmative defense).

 See Docket 115 at 3 (Pltfs. Mem. in Supp.) (“[I]t is not clear what future advantage the
64

Defendants are seeking to gain by these maneuvers . . . .”).
65
   The Court does not interpret Defendants’ Responding Brief to suggest that, as Plaintiffs put it,
“the Release agreements should be ‘interpreted pursuant to . . . Alaska law’ as well as, or
instead of, federal law.” Docket 125 at 5 (Pltfs. Reply) (quoting Docket 124 at 5 (Defs. Opp.)).
That portion of Defendants’ brief seems to merely suggest that Alaska law applies to the
interpretation of contracts, even if the enforceability of those contracts is subject to additional
federal law requirements under Rumery. In any event, Plaintiffs have not explained how this
result might differ if release was pleaded as an affirmative defense.
66
   That the Ninth Circuit quoted another case in a parenthetical to support the proposition that
“[g]enerally, the burden of pleading and proving the enforceability of a release-dismissal
agreement would fall to defendants” does not establish that “justice requires” this Court to treat
the counterclaim as an affirmative defense at this point in litigation, or to order an amended
Case No. 4:17-cv-00034-SLG, Roberts v. City of Fairbanks, et al. (consolidated); Case No.
4:17-cv-00035-SLG, Vent, et al. v. City of Fairbanks, et al.
Order re Outstanding Motions
Page 18 of 19
       Case 4:17-cv-00034-SLG Document 126 Filed 08/31/21 Page 18 of 19
case with additional pleading, the Court will proceed with the Rumery issue at this

time. However, if circumstances arise under which Plaintiffs can show that justice

requires the Court to treat the counterclaim as an affirmative defense, Plaintiffs

may renew their motion at that time. Thus, denial of this motion will be without

prejudice.

                                        CONCLUSION

       Based on the foregoing, Defendants’ motion at Docket 110 is GRANTED

and IT IS ORDERED as follows: Plaintiffs have waived the attorney-client privilege

as to their post-conviction relief counsel regarding the mediation proceedings and

the negotiation and execution of the settlement agreements.                        In addition,

Defendants may depose Judge Steinkruger about the mediation proceedings.

       IT IS FURTHER ORDERED that Plaintiffs’ motion at Docket 114 is DENIED

WITHOUT PREJUDICE.

       DATED this 31st day of August, 2021 at Anchorage, Alaska.

                                                    /s/ Sharon L. Gleason
                                                    UNITED STATES DISTRICT JUDGE




pleading, even if it were conclusive of whether the counterclaim is in fact improperly designated.
See supra n.63.

Case No. 4:17-cv-00034-SLG, Roberts v. City of Fairbanks, et al. (consolidated); Case No.
4:17-cv-00035-SLG, Vent, et al. v. City of Fairbanks, et al.
Order re Outstanding Motions
Page 19 of 19
       Case 4:17-cv-00034-SLG Document 126 Filed 08/31/21 Page 19 of 19
